SiVest Group, Incorporated, Verde Vista Capital Management, Inc. & Firsthand Funds Code of Ethics Adopted: July 30, 2009 Revision 0 Code of Ethics TABLE OF CONTENTS A. Introduction to the Code of Ethics 1. Fiduciary Duty 2.Fraud and Deceit; Inside Information 3.Manipulation 4. Penalties B. Persons Subject to the Code of Ethics 1. Definitions 2. General Restrictions 3. Restrictions on Personal Securities Transactions 4. Pre-Approval Requirements 5. Reporting Requirements 6. Other Rules 7. Sanctions 8. Special Rules governing trading of Restricted Mutual Funds Exhibit A Rule 16a – Definition of Terms Exhibit B Quarterly Security Transaction Report for Access Persons Exhibit C Quarterly Security Transaction Report for Disinterested Trustees Exhibit D Initial and Annual Securities Holdings Report Exhibit E Certification of Receipt of Code of Ethics Exhibit F List of Restricted Mutual Funds Page i Revision 0 Code of Ethics A. Introduction to the Code of Ethics This Code of Ethics (the “Code”) has been established for SiVest Group, Incorporated (the “Adviser”), Verde Vista Capital Management, Inc. (the “Related Adviser”) and Firsthand Funds primarily for the purpose of establishing rules for the Adviser’s and Trust’s employees, officers and directors/trustees with respect to their personal securities transactions.The Adviser under Rule 204A-1 under the Investment Advisers Act of 1940 (the “Advisers Act”) and both the
